Citation Nr: 1616376	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-36 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction subsequently transferred to the Chicago, Illinois RO.  

This case has been remanded by the Board to the Agency of Original Jurisdiction (AOJ) for further development in March 2012, December 2012, May 2013, October 2013, February 2014, and January 2015.  

As will be discussed, the Board deeply regrets that this appeal must, once again, be 
REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The reasons that this case must be remanded for the seventh time are twofold: (1) the AOJ's failure to obtain the Veteran's authorization to view VA employee health clinic records as directed by the February 2014 and January 2015 remands, and (2) to provide an adequate opinion as to whether the Veteran's pre-existing exotropia was aggravated by service.

Regarding the employee health clinic records, the Board's February 2014 remand identified records uploaded to the Veterans Benefits Management System (VBMS), reflecting that the Veteran received treatment at the North Chicago VA Medical Center's (VAMC) employee health clinic.  The record entries note that the Veteran received such treatment in March 2013 and September 2013, but when describing the substance of the treatment state only "You may not VIEW this COMPLETED EMPLOYER HEALTH CLINIC NOTE."  Noting that VA has an obligation to obtain and analyze the substance of these medical records under 38 U.S.C.A. § 5103A(c) (West 2014) and 38 C.F.R § 3.159(c) (2015), the Board requested that VA retrieve those treatment records from the VA facility, including "enlist[ing] the aid of the Veteran to obtain these records, to include obtaining any waiver, permission, or any other type of consent necessary to obtain those records."  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The AOJ did not attempt to obtain such consent and, unhelpfully, additional employee health care clinic notes from February 2014 and September 2014 were obtained which again stated "You may not VIEW this COMPLETED EMPLOYER HEALTH CLINIC NOTE," and "You may not VIEW this COMPLETED Addendum," respectively.  In the January 2015 remand, the Board stressed that review of the Veteran's claim is frustrated by the AOJ's failure to obtain the necessary releases from the Veteran to access these records.  The Board quoted Judge Lance's statement in Cogburn v. Shinseki, 19 Vet. App. 427, 434 (2006), that an unnecessary remand "perpetuates the hamster-wheel reputation of Veterans law."  However, because a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand, another remand was required.  Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently, six additional employee health clinic entries, one dated January 29, 2015, two dated March 4, 2015, two dated March 9, 2015, and one dated March 10, 2015 have been added to the record.  Each states either "You may not VIEW this COMPLETED EMPLOYER HEALTH CLINIC NOTE," or "You may not VIEW this COMPLETED EMPLOYEE HEALTH PROVIDER NOTE."  A September 2015 internal memorandum requested that the AOJ contact the Veteran to ask him whether he is an employee at the Chicago VAMC or the North Chicago VAMC.  The deferred rating decision also states that "the remand keeps asking us to go out to the VAMC Chicago."  In November 2015, the AOJ contacted the Veteran by telephone, and the Veteran confirmed that he is indeed an employee of the North Chicago VAMC.  However, the AOJ has still not complied with the directive ordered by the two prior remand decisions: contact the Veteran so that he can provide the authorization necessary to obtain and access his VA treatment records. 
Therefore, on remand, the AOJ must contact the Veteran and request that he provide the necessary authorization to obtain his complete VA treatment records.  Specifically, the Veteran should be asked to provide authorization to obtain his Employee Health Clinic records from the North Chicago VA Medical Center.  After the proper release has been obtained, the AOJ should access records of all Employee Health Clinic treatment sessions, including the records from the March 1, 2013, September 24, 2013, February 28, 2014 (2 records), September 16, 2014, January 29, 2015, March 4, 2015 (2 records), March 9, 2015 (2 records) and March 10, 2015 sessions, and any other Employee Health Clinic records dating since March 10, 2015.  The records should then be entered into the claims file so that the Board can view the substance of these treatment records and so that they do NOT read "You may not view this completed employee heath clinic/provider note."  If the Veteran cannot be contacted, authorization cannot be obtained, or the records cannot be accessed and placed in the claims file, the claims file should be so documented and the Veteran and his representative notified of the same. Any additional ongoing VA treatment records should also be obtained. 

The case must also be remanded to obtain a new opinion as to whether the Veteran's pre-existing exotropia was aggravated by service.  In March 2013, a VA ophthalmologist opined that the exotropia was not permanently worsened beyond normal progression by military service, but did not provide a rationale.  In March 2015, a different ophthalmologist reviewed the claims file.  His opinion, in full, was that "pre-existing exotropia was not aggravated by service.  It is an eye muscle disorder that cause [sic] exotropia and diplopia.  Patient entered the military service [sic] with that muscle disorder and he was treated by surgery during service."

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran's service treatment records reflect that exotropia of the left eye was noted at entrance in February 1982.  At enlistment the Veteran's left eye visual acuity was 20/400, refraction was -4.00, and uncorrected near vision was J-11.  In March 1983, the Veteran underwent bilateral recti recession surgery with a diagnosis of attenuating exotropia.  A post-operative evaluation showed good results.  In May 1983 and November 1983, the Veteran had suture granulomas removed from his left eye.  A January 1985 ophthalmology clinic note reported the Veteran's complaints of periorbital pain and decrease in visual acuity in his left eye.  The Veteran's January 1985 separation examination reflects left eye visual acuity of 20/400, refraction of -4.00, and uncorrected near vision of J-16.   

The March 2015 ophthalmologist did not consider the Veteran's post-surgical left eye complaints, including the removal of granulomas, and the worsening of his uncorrected near vision at separation in his conclusion that the exotropia was not aggravated by service.  Therefore, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide the necessary authorization to obtain his complete VA treatment records.  Specifically, the Veteran should be asked to provide authorization to obtain his Employee Health Clinic records from the North Chicago VA Medical Center.  After the proper release has been obtained, the AOJ should access the treatment records from all Employee Health Clinic treatment sessions, including the records from the March 1, 2013, September 24, 2013, February 28, 2014 (2 records), September 16, 2014, January 29, 2015, March 4, 2015 (2 records), March 9, 2015 (2 records) and March 10, 2015 sessions, and any other Employee Health Clinic records dating since March 10, 2015.  The records should then be entered into the claims file so that the Board can view the substance of these treatment records and so that they do NOT read "You may not view this completed employee heath clinic/provider note."  Additionally, obtain VA treatment records dating since March 2015.  If the Veteran cannot be contacted, authorization cannot be obtained, or any records cannot be accessed and placed in the claims file, the claims file should be so documented and the Veteran and his representative notified of the same. 

2. Return the claims file to the March 2015 ophthalmologist, if available.  If that ophthalmologist is not available, send the claims file to another ophthalmologist.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  Following review of the claims file, the ophthalmologist should provide an opinion as to the following:

(a) Did the Veteran's pre-existing left eye exotropia increase in severity during service?  [NOTE: temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient; the underlying condition itself, as contrasted with mere symptoms, must have worsened.]; and

(b) If so, was the increase in severity clearly and unmistakably (obviously, undebatably) due to the natural progression of the condition?

In rendering these opinions the ophthalmologist must specifically address the following:

* The May 1983 and November 1983 reports of suture granulomas requiring removal.

* The Veteran's January 1985 reports of periorbital pain and decrease in visual acuity in his left eye.

* The January 1985 separation examination showing left eye visual acuity of 20/400, refraction of -4.00, and uncorrected near vision of J-16.   

A robust rationale for any opinions expressed should be set forth.  If the ophthalmologist cannot provide the above opinions without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

3. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




